       Case 3:21-cv-00044-DPM Document 8 Filed 08/16/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

ALFRED WILLIAMS                                              PLAINTIFF

v.                       No. 3:21-cv-44-DPM

HAROLD THOMAS, Jailer,
Mississippi County Detention Center;
MISSISSIPPI COUNTY DETENTION
CENTER; and DALE COOK, Sheriff,
Mississippi County Detention Center                      DEFENDANTS

                             JUDGMENT
     Williams' s complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                       United States District Judge
